DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 37-39, 41-43, 45-46, 48, 50-57, 62 as filed 1/5/2022 is/are allowed. Claim(s) 40, 44 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with RAKHI NIKHANJ on 2/2/2022.
The application has been amended as follows: 
----
Claim(s) 40 and 44 are hereby cancelled.
37. (Currently Amended) A method of forming a filter element comprising: providing a media layer, a second media layer, a support layer system, and a first wire mesh layer, wherein the second media layer has a mean flow pore size smaller than the first media layer; folding each of the first media layer, the second media layer, the support layer system, and the first wire mesh layer to form pleats at a linear pleat density of at least 8 pleats per inch, wherein each of the pleats has an equal pleat height; ,[.] further comprising layering the first media layer, the second media layer, the support layer system, and the first wire mesh layer to form a filter element having an upstream side and a downstream side forming a tubular shape with the first media layer, the second media layer, the support layer system, and the first wire mesh layer to result in a pleat packing density of at least 100%.
----
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777